coveringDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejections with respect to amended claims 1-8 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kraver (US 20160217616 A1), and further in view of Becker  et al (US 20160288236 A1), Hong et al (US 20140015929 A1), and Oyagi et al (US 20120075285 A1).

RE claim 1, Kraver teaches An apparatus (Fig 1, [0047]), comprising:
a virtual reality headset configured to be worn on a player's head, the virtual reality headset comprising an output device (Figs 1#106, 3, [0026]) and a camera (Fig 1#104, wherein the sensors 104 includes camera and may be included as part of the HMD 106 as in [0049]-[0050] );
a computer configured to communicate with the virtual reality headset, the computer configured to read computer readable instructions from a non-transitory computer readable storage medium (Figs 1#102-2, [0047], [0062]), the computer readable instructions are programmed to: 
display on the output device a virtual world using a position and an orientation of the headset ([0071], [0077]-[0078]);
identify a digitized pattern captured utilizing the camera on the virtual reality headset, the digitized pattern corresponding to a physical pattern present on a surface of a physical object ([0092] “detection of particular objects within a given set of sensor data. For example, objects may be tagged with infrared beacons, quick response (QR) codes, or the like to identify particular objects within the sensor data. Objects marked by such techniques may be analyzed to segment a particular object from its background in the sensor data. Alternatively, objects may have particular patterns of sensor data such that a particular object can be recognized from a set of sensor data according to known characteristics of the object. For example, objects may be “scanned” by a sensor and a user may indicate the object type so the sensor is aware of the particular object for future object detection operations.” Wherein Objects marked by such techniques eg., quick response (QR) codes, or the like indicates typical attaching the code/pattern on the surface of the physical object, for example Becker [0146] “For example, the serial number 329 may attached to, stamped, etched, engraved, embossed, or printed on the workpiece 82. In some embodiments, the serial number 329 is encoded as a barcode affixed to the workpiece 82. Additionally, or in the alternative, the operator may write the serial number 329 on the workpiece 82.” teaches typical methods of attaching codes to the surface of a physical object that is readily available in Kraver. In addition see Becker Figs 73, 75-76 illustrating markers applied to surfaces of a workpiece.  Furthermore Kraver [0083] details of detecting physical objects analyzing captured image data.); 
determine a position of the physical object by analyzing the digital pattern ([0083] “The presence of objects may be indicated within the sensor frame capture 400 by intensity values associated with particular pixels of the sensor frame capture 400. The intensity of a given pixel may correspond to a depth measurement associated with a particular physical location. Contiguous regions of pixels within the sensor frame capture 400 may be identified as likely to be a particular object or objects.” and [0092] “Objects marked by such techniques may be analyzed to segment a particular object from its background in the sensor data.”); 
display a virtual version of the physical object in the virtual world in a same relative position and orientation in the virtual world to the player as the position of the physical object (Figs 4-5, [0030], [0086]-[0087]).
Kraver is silent RE the digitized pattern corresponding to a part of a physical pattern which wraps around the object; determining orientation of the physical object by analyzing the digital pattern and display the virtual version of the physical object as the orientation. 
However Becker  teaches the digitized pattern corresponding to a part of a physical pattern and determining orientation of the physical object by analyzing the digital pattern in  Figs 32, 39, [0177] “a welding torch 14, other welding devices (e.g., welding tools, stingers, calibration tools) may have markers 474 (e.g., visual markers 802) arranged about the respective welding device in a prescribed pattern that corresponds to a rigid body model of the welding device. Accordingly, from a set of markers 474 detected by the sensing device 16, the computer 18 coupled to the sensing device 16 may determine the type of welding device, a rigid body model for the welding device, a position of the welding device, and an orientation of the welding device….”, [0185] “The sensing device 16 may track the position and orientation of the welding torch 14 relative to the training stand 12 and the workpiece 82 when the sensing device 16 detects a threshold quantity of visual markers 802 of a set…. each set of visual markers 802 may have redundant visual markers, such that sensing device 16 may track the position and the orientation of the welding torch 14 when one or more of the redundant visual markers are obscured from view.  ”. In addition Becker Figs 73, 75-76, and [0207] “A first surface 575 of the first component 569 has a first pattern 577 of markers 543 (e.g., triangles) observable by the camera 579… Comparison of the observed marker width at a point with the known marker width at the point may facilitate determining the position and/or the orientation of the respective marker 543 relative to the camera 579.”. Becker is silent RE: physical pattern which wraps around the object. However Hong teaches in Fig 1, abstract, [0024] for obtaining 3D information of an object using a patterned covering on the object.
Once determined the orientation information can be tied to the virtual version to display the  representation in the same relative orientation as in Fig 5 and [0087] of Kraver, as readily recognized  one of ordinary skill in the art. For example Oyagi teaches changing orientation of a virtual based on orientation/direction of a marker object in Figs 5-6, 10-11, [0116]- [0117]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Kraver a system and method of the digitized pattern corresponding to a part of a physical pattern which wraps around the object; determining orientation of the physical object by analyzing the digital pattern and display the virtual version of the physical object as the orientation, as set forth above by combining the teachings of Becker, Hong  and Oyagi, as this doesn’t change the overall operation of the system, and it could be used to effectively display the virtual version of the physical object with the same location/orientations with the determined location and orientation as shown in Fig 5, [0087] of Kraver and thereby ensuring system effectiveness and user experience.

RE claim 2, Kraver as modified by Becker, Hong  and Oyagi teaches wherein the physical object is a cup (Kraver Fig 4, [0051] wherein physical object maybe any object in the user environment including a cup present in the environment, that is typical in indoor environment eg. home or office etc).

RE claim 5, Kraver as modified by Becker, Hong  and Oyagi teaches wherein the computer readable instructions are further programmed to capture an updated digitized pattern corresponding to the physical pattern, determine an updated position and an updated orientation of the physical object based on analysis of the updated digitized pattern, and update a virtual position and a virtual orientation that the virtual version of the physical object is displayed in the virtual world utilizing the updated position and the updated orientation of the physical object (Oyagi Figs 5-10, [0123] and Kraver Fig 5, [0087], [0029]).  
RE claim 6, Kraver as modified by Becker, Hong  and Oyagi teaches wherein the computer readable instructions are further programmed such that the virtual position and the virtual orientation of the virtual version of the physical object is updated in real-time (Oyagi Figs 5-10, [0116], [0123] wherein displaying the virtual character at the same time when the image is taken and continue to change position/orientation to follow to change in marker image by moving the game apparatus indicates updating real-time. Furthermore  Kraver Fig 5, [0087], [0029]-[0030] wherein the virtual environment is updated with user movement indicates updating real time.).  
Claims 3-4, 7-8 recite limitations similar in scope with limitations of claims 1-2, 5-6  as respective method and therefore rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/Primary Examiner, Art Unit 2619